       Case 8:20-cr-00065-JLS Document 1 Filed 06/05/20 Page 1 of 2 Page ID #:1




 1                                                           6/5/2020
 2
                                                                eva
 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                No.   8:20-cr-00065-JLS
12             Plaintiff,                     I N F O R M A T I O N
13             v.                             [18 U.S.C. §§ 2252A(a)(5)(B),
                                              (b)(2): Possession of Child
14   DURAN KAPULU,                            Pornography]
15             Defendant.
16

17

18         The United States Attorney charges:

19                     [18 U.S.C. §§ 2252A(a)(5)(B), (b)(2)]

20         On or about July 18, 2019, in Orange County, within the Central

21   District of California, defendant DURAN KAPULU knowingly possessed a

22   black Lenovo notebook computer, containing a Samsung internal hard

23   drive, bearing serial number S2R5NB0HA74587J, that contained at least

24   one image of child pornography, as defined in Title 18, United States

25   Code, Section 2256(8)(A), which images involved a prepubescent minor

26   and a minor who had not attained 12 years of age, that had been

27   ///

28
       Case 8:20-cr-00065-JLS Document 1 Filed 06/05/20 Page 2 of 2 Page ID #:2




 1   mailed, and shipped and transported using any means and facility of

 2   interstate and foreign commerce and in and affecting interstate and

 3   foreign commerce by any means, including by computer, knowing that

 4   the images were child pornography.

 5
                                             NICOLA T. HANNA
 6                                           United States Attorney
 7

 8
                                             BRANDON D. FOX
 9                                           Assistant United States Attorney
                                             Chief, Criminal Division
10
                                             BENJAMIN R. BARRON
11                                           Assistant United States Attorney
                                             Chief, Santa Ana Branch Office
12
                                             JENNIFER L. WAIER
13                                           Assistant United States Attorney
                                             Deputy Chief, Santa Ana Branch
14                                           Office
15                                           GINA J. KONG
                                             Assistant United States Attorney
16                                           Santa Ana Branch Office
17

18

19

20

21

22

23

24

25

26

27

28
                                             2
